297 A.D.2d 601 (2002)
747 N.Y.S.2d 359
THE PEOPLE OF THE STATE OF NEW YORK, Respondent,
v.
GABRIEL SOTO, Appellant.
Appellate Division of the Supreme Court of the State of New York, First Department.
Decided September 26, 2002.
Concur  Mazzarelli, J.P., Andrias, Buckley, Sullivan and Lerner, JJ.
Defendant's conviction was not against the weight of the evidence (see People v Bleakley, 69 NY2d 490). Viewed as a whole, the evidence, including defendant's secretive behavior, clearly warranted the conclusion that the drugs recovered from the buyer were the same "small objects" that defendant had just been observed giving to the buyer in exchange for money.
We have considered and rejected defendant's remaining claims, including those contained in his pro se supplemental brief.